Citation Nr: 0201735	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for renal dysfunction.

7.  Entitlement to service connection for prostate 
dysfunction.

8.  Entitlement to a rating higher than 10 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty in the Army from March 1969 
to January 1971.  He later served in the Army National Guard, 
with periods of active duty for training (including from May 
to June 1980 during which he incurred a service-connected low 
back disability) and periods of inactive duty training.  He 
had another period of active duty in the Army from November 
1990 to May 1991, when activated from the Army National 
Guard.

This case comes to the Board of Veterans' Appeals (Board), in 
part, on appeal from an August 1998 RO rating decision which 
granted service connection and a 10 percent rating for a low 
back disability; the veteran appealed for a higher rating.  
He also appeals the portions of the August 1998 RO decision 
which denied service connection for a skin disorder, left 
knee disorder, and hearing loss.  He also appeals an October 
1998 RO decision which denied service connection for a 
gastrointestinal disorder and hypertension.  In November 
1999, an RO hearing was held.  The veteran also appeals a 
June 2000 RO decision which denied service connection for 
renal dysfunction and prostate dysfunction.  A Board 
videoconference hearing was held in October 2001.

The present Board decision addresses the issue of a higher 
rating for a 
service-connected low back disability.  The Board is 
undertaking additional development on all of the veteran's 
service connection claims on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

Since the effective date of service connection (March 18, 
1997), the veteran's service-connected low back disability 
has been manifested by moderate limitation of motion of the 
lumbar spine and no more than moderate lumbosacral strain.


CONCLUSION OF LAW

The service-connected low back disability has been 
continuously 20 percent disabling since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Factual Background

Records show that during a period of annual active duty for 
training with the Army National Guard, from May 31, 1980 to 
June 14, 1980 at Fort Polk, the veteran fell and struck his 
mid back on a tree stump during field training.  Physical 
examination revealed a contusion in the mid back area, and he 
was placed on light duty for several days.  The injury was 
determined to have been incurred in the line of duty.  

Later medical records show the veteran had periodic 
complaints of low back pain.

On March 18, 1997, the veteran filed a claim for service 
connection for a back condition.

The veteran was afforded VA spine examination in April 1997.  
He gave a history of low back pain since a back injury years 
earlier while training with the military at Fort Polk.  He 
complained of current back pain.  He said that cold weather 
made his pain worse, and that walking was painful in the 
morning.  Physical examination of the back revealed that he 
had no postural abnormalities, fixed deformity, or atrophy.  
Low back range of motion included forward flexion to 70 
degrees, with pain starting after 50 degrees.  Backward 
extension was to 35 degree, with pain starting after 30 
degrees.  Left lateral flexion was achieved to 40 degrees, 
right lateral flexion to 40 degrees, rotation to the left to 
35 degrees, and rotation to the right to 35 degrees.  The 
examiner again noted that the veteran had severe pain on 
forward flexion with pain after 50 degrees.  X-rays of the 
lumbar spine were normal.  The diagnosis was low back strain 
with mild loss of motion.

In August 1998, the RO granted service connection and a 10 
percent rating for residuals of a back injury (rated as low 
back strain), effective from March 18, 1997 when the claim 
was filed.

Treatment records obtained from the veteran's private 
physicians do not reflect treatment of the back. Treatment 
records from a VA Medical Center between 1997 and 1999 show 
that the veteran was seen on occasion with complaints of back 
pain.

In November 1999, the veteran presented testimony at an RO 
hearing.  He described low back pain.  He indicated that he 
was a high school biology teacher, and he described how back 
pain interfered with that job, including when standing and 
bending.

The veteran was afforded a VA spine examination in July 2000.  
He described daily back pain for which he took aspirin.  He 
related that the pain did not change with weather, but it 
worsened after walking two miles, standing 30 minutes, or on 
bending over.  On physical examination, forward flexion of 
the low back was achieved from 0 to 40 degrees without pain; 
from 40 to 95 degrees, there was pain.  Backward extension 
was achieved from 0 to 25 degrees without pain; from 25 to 35 
degrees, there was pain.  Right lateral flexion was achieved 
to 40 degrees, with left lateral flexion to 40 degrees, 
rotation to the right to 35 degrees, and rotation to the left 
to 35 degrees.  No postural abnormalities or atrophy of the 
musculature of the back was noted.  X-rays of the lumbar 
spine revealed striated appearance of L3 vertebral body with 
sclerosis on the endplates.  The diagnosis was chronic lumbar 
strain with sclerosis of the vertebral body.

In October 2001, the veteran presented testimony at a Board 
videoconference hearing.  As to his back, he asserted that 
the last VA examination did not adequately reflect how his 
daily activities and occupation are affected.  He said that 
he had pain all of the time, which interfered in activities 
required in his job as a teacher.  The veteran also stated 
that the back disability restricted him from some of the 
things that he used to do, such as fishing and hunting.

ii.  Analysis

The veteran claims a rating higher than 10 percent for a low 
back disability.  The file shows that through correspondence, 
the rating decision, and the statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been obtained, 
two personal hearings have been held, and VA examinations 
have been provided.  Although the veteran asserts he has not 
been provided an adequate VA examination, the Board disagrees 
and finds that the examinations and medical records contain 
sufficient information for rating his disability.  The Board 
concludes that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

By rating decision issued in August 1998, the RO granted 
service connection and a 10 percent rating for a low back 
disability.  Contrary to some suggestions by the RO, the 
Board finds that the veteran timely appealed the initial 
rating assigned for this condition.  The record reflects that 
a timely notice of disagreement was received in October 1998.  
A statement of the case on this matter was not issued until 
March 2001.  An April 2001 statement from the representative 
is accepted as a timely substantive appeal.  Thus the initial 
rating action is on appeal, and consideration must be given 
to "staged ratings" for the disorder (i.e., different 
percentage ratings for different periods of time, since the 
effective date of service connection, based on the facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's service-connected low back disorder has been 
rated as 10 percent disabling, effective as of March 17, 
1997.  X-rays are negative for arthritis of the lumbar spine.  
The condition may be rated based on limitation of motion or 
lumbosacral strain.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion is rated 20 
percent, and severe limitation of motion is rated 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.



The treatment records and the 1997 and 2000 VA examinations 
show complaints of pain and limitation of motion of the low 
back, particularly on forward flexion.  For example, at the 
2000 examination, the veteran could fully bend his low back 
forward to 95 degrees, yet such motion was painful starting 
at 40 degrees.  It is reasonable to assume that on use of the 
low back his pain would often limit him from moving into the 
range-of-motion zone in which he felt discomfort.  In light 
of all the medical records, including reported degrees of 
motion of the lumbar spine at which pain first appears, and 
the effects of pain on use, the Board finds that the 
appellant's low back disorder is productive of moderate 
limitation of motion, warranting a 20 percent rating under 
Code 5292.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional impairment due to pain is to 
be considered in the rating process).  Moreover, while there 
have been some day-to-day variations in impairment from the 
lumbar spine condition, it appears that it has been 
continuously 20 percent disabling since the effective date of 
service connection.  Fenderson, supra.  

Even when the effects of pain are considered, the evidence 
does not demonstrate severe limitation of motion of the 
lumbar spine as required for a rating higher than 20 percent 
under Code 5292.  Moreover, there is no medical evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, as required for a 20 percent rating under 
Code 5295; and certainly there is no severe lumbosacral 
strain as described in this code for a rating higher than 20 
percent.

In sum, a higher rating of 20 percent, since the effective 
date of service connection, is granted for the low back 
disability.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.




ORDER

A higher rating of 20 percent for a low back disability is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



